Title: From John Adams to Edmund Jenings, 12 March 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      Paris Hotel de Valois Rue de Richelieu March 12 1780
     
     I have to acknowledge the Receipt of three excellent Letters—one of the first, the other of the fifth and the third of the eighth of March. Thank You for the Copy of your Letter to the Pensioner and for your dialogue between York and Chatham.
     It is undoubtedly the Duty of every Commercial Nation, to make their Flag to be respected in all the Seas and by all the Nations, not by insulting and injuring all others, like Great Britain, but by doing Justice to all others, and by insisting upon Justice from them. But how is Holland to obtain Justice from the English, who take a manifest pleasure and pride, in showing her, and all Europe, that they despise her? Holland seems to be as corrupted and unprincipled, as Great Britain, but there is one great difference between them. Great Britain has a terrible naval Force, Holland has next to none. Great Britain has Courage and Confidence in her Power. Holland has none. I don’t mean that the Dutch are destitute of personal Courage, but national Courage is a very different thing.
     The curious Doctrine of a constitutional Impossibility of acknowledging our Independence is well exposed in your Dialogue. I suppose the Idea was taken from Lord Chatham’s dying Speech, when he conjured up the Ghost of the Princess Sophia of Hanover to whose Posterity being Protestants, the Act of Settlement had consecrated the Succession to the Crown, and its Authority over all parts of the Dominions. This was a masterly Stroke of Oratory to be sure, and shows that my Lord Chatham in his last Moments, had not lost the Knowledge of the prejudices in the Character of the English Nation, nor the Arts of Popularity. But a more manifest Address to the Passions and Prejudices of the Populace, without the least Attention to the Justice or Policy of the Principle, never fell from a popular Orator ancient or modern. Could my Lord Chatham contend, that the Heirs of the Princess Sophia of Hanover, provided they should be protestants, had the Throne and its Prerogatives entailed upon them, to everlasting Ages, over all parts of the British Dominions, let them do what they would, govern without Parliament, lay Taxes without Law dismiss Judges without Faults, suspend Laws, in short do every thing that the Stewarts did, and ten times more yet so long as they were Protestants, could there be no Resistance to their Will, and no Forfeiture of their Right to govern? I said this was a Figure of Rhetoric, employed by his Lordship ad captandum Vulgus. I believe so still, but I believe he meant it also ad capitandum Regem, and that he thought, by throwing out this Idea, that he was not for acknowledging our Independence, the King who at that Time was distressed for a Minister able in conducting a War, would call him into the Ministry. I ever lamented this black Spot in a very bright Character. I don’t remember any thing in his Lordships Conduct, which seemed to me so suspicious to have proceeded from a perverted Heart, as this Flight. Allowance, however, ought to be made, perhaps he was misunderstood, and would have explained himself fairly, if he had lived.
     I have not seen the Pamphlet intituled Facts, nor that by Lloyd, nor the Examen, should be glad to see all of them. I find a difficulty in getting Pamphlets from England, but I will have a Channel to obtain them, by and by.
     I went to Mr. Grand’s, as soon as I received yours of the eighth. Mr. Grand, the Father, was out, and no other in the House knew any thing of your Letter or Maps or other things. I will speak to the Father the first Opportunity.
     Mr. Lee is gone to L’Orient.
     What think You of Luck? Had any Gambler ever so much as Rodney? One of our Tories in Boston, or half way Whigs, told me once, God loves that little Island of old England, and the People that live upon it. I suppose he would say now God loves Rodney. I don’t draw the same Conclusion from the Successes, that the Island, or the Hero have had. I think it would be Blasphemy to say, that he loves so degenerate and profligate a Race: but I think it more probable, that Heaven has permitted this Series of good Fortune to attend the wicked that the righteous Americans may reflect in Time, and place their Confidence in their own Patience, Fortitude, Performance, political Wisdom and military Talents, under the Protection and Blessing of his Providence.
     There are some who believe that if France and Spain had not interposed, America would have been crushed. There are in other parts of Europe, I am told, a greater Number who believe, that if it had not been for the Interposition of France and Spain, American Independence would have been acknowledged a Year or two ago. I believe neither the one nor the other. I know the deep Roots of American Independency on one Side of the Water, and I know the deep Roots of the Aversion to it; on the other.
     If it was rational to suppose, that the English should succeed in their Design and Endeavour to destroy the Fleets and naval Power of France and Spain, which they are determined to do, if they can, what would be the Consequence? There are long Lists of French and Spanish Ships of the Line, yet to be destroyed, which will cost the English several Campaigns and a long Roll of Millions, and after this they may send sixty thousand Men to America, if they can get them and what then? Why the Glory of baffling, exhausting, beating and taking them will finally be that of the American Yeomanry, whose Numbers have increased every Year, since this War began, as I learnt with Certainty in my late Visit Home, and will increase every Year, in spite of all the Art, Malice, Skill, Valour and Activity of the English, and all their Allies. I hope however that the capricious Goddess, will bestow some of her favours upon France and Spain, and a very few of them would do the Work. If Rodney’s Fortune should convince Spain that She is attacking the Bull by the Horns, and France and Spain, that the true System for conducting this War, is by keeping just Force enough in the Channel to protect their Courts and their Trade, and by sending all the rest of their Ships into the American Seas, it will be the best Fortune for the Allies they ever had.
     I long to learn Mr. J.s Success at Madrid, and Mr. Laurens’s Arrival in Holland, where I will go to see him sometime in the Summer or Fall.
     I have the Honor to be etc.,
     
      John Adams
     
     
      P.S. Pray can you inform me, what Sums have been annually paid, as Subsidies by France, or England, to the House of Austria, or the King of Prussia, or other Powers, in former Wars?
     
    